Citation Nr: 1104296	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a renal disorder to include 
as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

In August 2010, the Board remanded this matter to the RO for a VA 
examination and opinion.  For the reasons discussed below, the 
Board finds that there has not been substantial compliance with 
the remand directives and that it may not proceed with a decision 
at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary 
prior to adjudicating the issue on appeal.

In the August 2010 remand, the Board requested that the Veteran 
be provided with a VA examination and opinion addressing issue of 
whether the Veteran's kidney disorder is at least as likely as 
not related to the Veteran's active military service to include 
any reported symptomatology.  The examiner did not provide any 
opinion on whether the Veteran's kidney disorder is related to 
active military service.  Furthermore, he did not address the 
Veteran's in-service complaints of a weak kidney with increase 
use of the bathroom in January 1953.  Thus, the Board finds that 
a remand is necessary in order to develop the Veteran's claim in 
accordance with the Board's previous remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).  


The Board observes that the Veteran also contends that his kidney 
disorder is related to his service-connected prostatitis.  The VA 
examiner in September 2010 provided the opinion that the 
Veteran's chronic renal insufficiency is not the result of 
chronic prostatitis, but more likely related to gammopathy, 
diabetes mellitus and hypertension.  The Board observes that the 
examiner did not provide a rationale to support this conclusion.  
The probative value of a medical opinion comes from a factually 
accurate, fully articulated and sound reasoning for the 
conclusion.   Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) 
(holding that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision as 
to what weight to assign to a doctor's opinion").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the claims folder to the VA 
examiner who conducted the VA examination 
in September 2010 for an opinion.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's chronic renal 
failure is at least as likely as not 
(i.e., probability of 50 percent or more) 
related to the Veteran's active military 
service to include any reported 
symptomatology.  The examiner is also 
asked to provide an opinion on whether it 
is at least as likely as not that the 
Veteran's chronic renal failure was 
caused by or aggravated by his service-
connected prostatitis.  The examiner is 
requested to include a rationale for all 
conclusions and confirm that the claims 
file was available for review.  

2.	If the examiner who conducted the May 
2010 VA examination is unavailable, then 
the Veteran should be provided with a VA 
examination.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's chronic renal 
failure is at least as likely as not 
(i.e., probability of 50 percent or more) 
related to the Veteran's active military 
service to include any reported 
symptomatology.  The examiner is also 
asked to provide an opinion on whether it 
is at least as likely as not that the 
Veteran's chronic renal failure was 
caused by or aggravated by his service-
connected prostatitis.  The examiner 
should include a rationale for his or her 
conclusions and confirm that the claims 
file was available for review.  

3.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim 
of entitlement to service connection for 
a renal disorder, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



